Citation Nr: 1116735	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims files. 

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to an extension of a temporary total disability rating following surgery.  This issue was granted by the RO and the Veteran expressed his satisfaction with that decision.  Therefore, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.

At the outset, the Board notes that the Veteran has claimed that he has a psychiatric disability as a result of his service-connected back disability.  The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A review of the VA Medical Center treatment notes of record shows that the Veteran has been treated for a psychiatric disability, to include depression.  A review of the record shows that this issue has not been adjudicated by the RO.  However, as the Veteran's claim on appeal is one for a TDIU, the issue of entitlement to service connection for a new disability is inexplicably intertwined with the issue of whether a TDIU can be granted.  Therefore, the Board finds that the claim of entitlement to service connection for a psychiatric disability should be properly developed and adjudicated before the issue of entitlement to a TDIU is decided by the Board.

Additionally, the Board notes that the Veteran was last afforded a VA examination of his service-connected disabilities in February 2010.  The Veteran's disabilities are degenerative in nature and so, are subject to an increase in severity.  Therefore, the Veteran should be afforded a new VA examination to accurately determine the current level of all impairment resulting from his service-connected lumbar spine disability and right leg sciatica, to include whether the disabilities are sufficiently severe by themselves to render the Veteran unemployable.  

Finally, the Board finds that current treatment record should be obtained before a decision is rendered in this case. 

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should provide the Veteran all required notice in response to his claim for service connection for psychiatric disability.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment notes.

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology off any currently present psychiatric disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present psychiatric disability as to whether there is a 50 percent or better probability that the disability was caused or chronically worsened by the Veteran's service-connected disabilities.  

In addition, the examiner should provide an opinion concerning the impact of any currently present psychiatric disability on the Veteran's ability to work, to include whether it is sufficient by itself or in conjunction with the Veteran's service-connected disabilities to render the Veteran unemployable.

The supporting rationale for all opinions expressed must be provided.

4. The Veteran should be afforded a VA examination(s) by an examiner(s) with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected lumbar spine disability and right leg sciatica.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided, to include an assessment of the impact of the disability on the Veteran's daily activities.

In addition, the examiner(s) should provide an opinion(s) concerning the impact of the Veteran's service-connected lumbar spine disability and right leg sciatica on the Veteran's ability to work, to include whether they are sufficient by themselves or in conjunction with other service-connected disabilities to render the Veteran unemployable. 

The supporting rationale for all opinions expressed must be provided.

5. The RO or the AMC should undertake any other development is determines to be warranted.

6. Then, the RO or the AMC should issue a rating decision adjudicating the issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.  The Veteran should be informed of his appellate rights with respect to this decision.

7. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a TDIU, if it has not been rendered moot, based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


